REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1, 4-6 and 8-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Prior art of Cady et al. (US 9,946,383 B2) in the Abstract discloses the bezel sensors are configured to detect proximity of an object and are disposed in a bezel that at least partially surrounds the display device and is outside the display area. The plurality of conductive traces are disposed between the display and bezel sensors and communicatively couple the display sensors and the bezel sensors to one or more computing components that are configured to process inputs received from the display sensors and the bezel sensors. Fig. 6 and col. 8, lines 48-57 discloses a procedure 600 in an example implementation in which inputs are distinguished based on a likelihood of being indicative of a user's hand as holding a housing of a computing device and inputs that are likely indicative of a gesture. A plurality of inputs are received from display and bezel sensors of a touch panel of a computing device that are communicatively coupled to one or more computing components of the computing device using a plurality of conductive traces that are routed between the display and bezel sensors (block 602).
 	However, claims 1, 4-6 and 8-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1, 11 and 16:  
 	“ in response to a first touch input being received through the third side area of the plurality of side areas while the grip type identified through the first side area and the second side area is maintained, display a first screen identified based on the identified operation state, on a first area corresponding to the third side area among the front area of the display, and in response to a second touch input being received through the fourth side area while the grip type identified through the first side area and the second side area is maintained, display a second screen identified based on the identified operation state, on a second area corresponding to the fourth side area among the front area of the display.” See Figs. 9a, 9b and pg. 48, lines 4-25 of the specification as filed.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRIYANK J SHAH/Primary Examiner, Art Unit 2692